

FORM OF RESTRICTED SHARE UNIT AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED
TRONOX HOLDINGS PLC
MANAGEMENT EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED SHARE UNITS WITH TSR METRIC




* * * * *


Participant:  


Grant Date:  


Vest Date:  March 5, 2023 (or if this date is not a trading day on the NYSE, the
next trading day)


Number of Restricted Share Units granted:


* * * * *


        THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as
of the Grant Date specified above, is entered into by and between Tronox
Holdings plc (the “Company”), and the Participant specified above, pursuant to
the Amended and Restated Tronox Holdings plc Management Equity Incentive Plan
(the “Plan”), which is administered by the Committee; and


         WHEREAS, it has been determined by the Committee under the Plan that it
would be in the best interests of the Company to grant and issue the Restricted
Share Units provided herein to the Participant on and subject to the terms and
conditions of the Plan and this Agreement (“TSR RSUs”).


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt Certain Defined Terms. This
Agreement is an Award Agreement for the purpose of the Plan. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its



--------------------------------------------------------------------------------



content. Unless otherwise provided herein, in the event of any conflict between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall control.
2.Grant of Restricted Share Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, on or as soon as practicable
after the date of execution of this Agreement the number of TSR RSUs specified
above. The Participant agrees and understands that except as provided by the
Plan nothing contained in this Agreement provides, or is intended to provide,
the Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason and no adjustments shall be
made for dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in the
Plan or this Agreement. The Participant also agrees and understands that the TSR
RSUs are not Shares and do not confer rights on the Participant as a
Shareholder.
3.Vesting.
(a)Total Shareholder Return Vesting. Except as otherwise provided in this
Section 3, the TSR RSUs subject to this Agreement shall vest based upon the
Company’s Total Shareholder Return over the Measurement Period. The “Measurement
Period” shall mean the period commencing on the first day of the calendar
quarter immediately preceding the Grant Date and ending on the last day of the
calendar quarter immediately preceding the third (3rd) anniversary of the start
of the Measurement Period.
(i)Subject to the Participant’s continued employment on the Vest Date, the
number of TSR RSUs that shall vest pursuant to this Section 3(a) shall be equal
to the aggregate number of TSR RSUs multiplied by the applicable TSR Payout
Percentage. The following table shall be used to determine the “TSR Payout
Percentage”:

Three-Year Total Shareholder Return Percentile RankingTSR Payout Percentage65th
percentile or higher (Maximum)200%50th percentile (Target)100%35th percentile
(Threshold)25%Below 35th percentile0%



To the extent that the Company’s actual Total Shareholder Return percentile
ranking for the Measurement Period hereunder is between the Threshold level and
the Target level or between the Target level and the Maximum level, the number
of TSR RSUs to become vested hereunder shall be determined on a pro rata basis
using straight-line interpolation; provided that no TSR RSUs shall become vested
if the actual Total Shareholder Return percentile ranking achieved for the
Measurement Period is less than the Threshold level percentile ranking set forth
in the table above; and provided, further, that the maximum number of TSR RSUs
that may become vested shall not exceed the number of TSR RSUs set forth in the
table above corresponding to the Maximum level performance ranking. To determine
the TSR Payout Percentage, performance results and TSR Payout Percentage will be
rounded up/down to the nearest tenth percent (e.g. 80.57% will be rounded to
80.6%). The final number of TSR RSUs will be determined by


2






--------------------------------------------------------------------------------



multiplying the TSR Payout Percentage by the number of TSR RSUs at target and
rounding up/down to the nearest whole unit.
(ii)The percentile ranking of the “Total Shareholder Return” (defined as Share
price appreciation plus dividends reinvested) shall be the Company’s Total
Shareholder Return for the Measurement Period as compared to the Total
Shareholder Return for the companies, without replacement, which are set forth
on Exhibit A hereto.
(iii)The Company’s Total Shareholder Return shall be the Company’s Total
Shareholder Return for the Measurement Period calculated with dividends
reinvested, for the Shares as reported on the applicable national exchanges on
which the Shares are listed for trading and ending on the last day of the
Measurement Period (or, if the Shares are not traded on that date, on the next
preceding trading date on which the Shares are traded). For purposes of
calculating Total Shareholder Return:
(1)The starting price for the Shares and the stock of each company in the
Capital Markets Peer Group shall be the average of the closing price for each
trading day within the thirty (30) trading days ending on the day before the
first day of the Measurement Period; and
(2)The ending stock price for the Shares and the stock of each company in the
Capital Markets Peer Group shall be the average of the closing prices for each
trading day within the thirty (30) trading days ending on the last day of the
Measurement Period.
(iv)In the event of an exchange, tender offer, merger, consolidation,
recapitalization, split, combination or otherwise, the Committee may make
appropriate adjustments to the applicable Total Shareholder Return performance
metrics. The Committee’s adjustment shall be made in accordance with the
provisions of the Plan and shall be effective and final, binding and conclusive
for all purposes of the Plan and this Agreement.
(b)Termination in General. Except as otherwise set forth in Sections 3(c), 3(d),
3(e), 3(f), and 3(g) hereof, all unvested TSR RSUs shall immediately be canceled
and forfeited upon a Termination for any reason.
(c)Termination for Death or Disability. Upon a Participant’s Termination due to
the Participant’s death or Disability, all unvested TSR RSUs shall immediately
become vested assuming a TSR Payout Percentage of 100%.
(d)Termination for Normal Retirement. Upon a Participant’s Termination due to
the Participant’s Normal Retirement, a pro rata portion of the unvested TSR RSUs
that would have been eligible to vest on the Vest Date shall remain outstanding
and be eligible to vest based upon the Company’s actual performance over the
Measurement Period in accordance with Sections 3(a) as applicable, in an amount
determined by multiplying the number of TSR RSUs that were eligible to become
vested on the Vest Date by a fraction, the numerator of which is the number of
calendar days from the Grant Date to the date of Termination and the denominator
of which is the number of calendar days from the Grant Date to the Vest Date.
For purposes of this


3






--------------------------------------------------------------------------------



Agreement, “Retirement” shall mean a Termination other than a termination for
Cause at or after age 65, or such earlier date after age 50 as may be approved
by the Committee with regard to such Participant, in its sole discretion,
subject to Section 409A of the Code.
(e)Termination without Cause. Upon a Participant’s Termination by the Company
without Cause, a pro rata portion of the unvested TSR RSUs that would have been
eligible to vest on the Vest Date shall remain outstanding and be eligible to
vest based upon the Company’s actual performance over the Measurement Period in
accordance with Section 3(a) in an amount determined by multiplying the number
of TSR RSUs that were eligible to become vested on the Vest Date by a fraction,
the numerator of which is the number of calendar days from the Grant Date to the
date of Termination and the denominator of which is the number of calendar days
from the Grant Date to the Vest Date.
(f)Change in Control. Except as otherwise provided in a Participant’s employment
agreement, if any, Section 12.1 of the Plan shall govern the treatment of the
TSR RSUs in connection with a Change in Control.
(g)Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion (but subject to applicable law),
provide for accelerated vesting of the TSR RSUs at any time and for any reason.
4.Delivery of Unrestricted Shares. If and when TSR RSUs awarded by this
Agreement become vested, the Units shall cease to be liable to be forfeited by
the Participant. By no later than ten (10) days following the date on which any
TSR RSUs awarded hereunder become vested the Company, subject to satisfaction of
the tax withholding requirements under Section 10 below, shall (i) deliver to
the Participant a certificate or book entry transfer for a number of
unrestricted Shares equal to the total number of TSR RSUs that vested on such
date and (ii) make a Dividend Equivalent Payment to the Participant with respect
to TSR RSUs (excluding any TSR RSUs attributable to above target performance) as
provided in Section 7.5.5(b) of the Plan.
5.Dividends and Other Distributions; Voting Rights.
(a)Section 7.5.5(b) of the Plan shall apply with respect to the TSR RSUs.
(b)Participants have no voting rights during period of restrictions for TSR
RSUs.
(c)Section 7.5.6 of the Plan shall apply with respect to the TSR RSUs (unless
the Committee determines otherwise in any particular case pursuant to Section
4.3 of the Plan).
6.No transferability. No TSR RSU granted hereunder may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated.
7.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter


4






--------------------------------------------------------------------------------



contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
The Committee shall have the right, in its sole discretion, to modify or amend
this Agreement from time to time in accordance with and as provided in the Plan.
This Agreement may also be modified or amended by writing signed by both the
Company and the Participant. The Company shall give written notice to the
Participant of any such modification or amendment of this Agreement as soon as
practicable after the adoption thereof.
8.Acknowledgment of Participant. This award of TSR RSUs does not entitle
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. Participant understands and accepts that
the benefits granted under this Agreement are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without notice.
9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to the principles of
conflict of laws thereof.
10.Withholding of Tax. As a condition to the distribution of Shares to the
Participant, the Participant shall be required to pay in cash, or to make other
arrangements satisfactory to the Company (including, without limitation,
authorizing withholding from payroll and any other amounts payable to the
Participant), the amount that is sufficient to satisfy any federal, provincial,
state, local and foreign taxes of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) in any and all jurisdictions which the
Company, in its sole discretion, deems necessary to comply with the Code and/or
any other applicable law, rule or regulation with respect to the TSR RSUs.
Unless the tax withholding obligations of the Company are satisfied, the Company
shall have no obligation to issue a certificate or book-entry transfer for such
Shares (except as required by applicable law). The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit the Participant to satisfy his or her tax obligations, in whole or in
part by one or more of the following (without limitation): (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the amount required to be withheld in all
jurisdictions or (c) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld.
11.Acceptance. The Participant shall forfeit the TSR RSUs if the Participant
does not execute this Agreement within a period of sixty (60) days from the date
that the Participant receives this Agreement (or such other period as the
Committee shall provide). The Participant consents to receive such documents by
electronic delivery through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of the Award and the execution of this Agreement
through


5






--------------------------------------------------------------------------------



electronic signature, and participant agrees to be bound by such electronic
acceptance and such electronic signature.
12.Securities Representations. The TSR RSUs are being issued to the Participant
and this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:
(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 12.
(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the TSR RSUs must be held indefinitely unless an exemption
from any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
the TSR RSUs and the Company is under no obligation to register the TSR RSUs (or
to file a “re-offer prospectus”).
(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Shares of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the vested TSR RSUs hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144 or any exemption therefrom.
13.No Right to Employment. Any questions as to whether and when there has been a
termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.
14.Notices. Any notice which may be required or permitted under this Agreement
shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)If such notice is to the Company, to the attention of the General Counsel of
the Company or Secretary of the Company at such other address as the Company, by
notice to the Participant, shall designate in writing from time to time.
(b)If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.


6






--------------------------------------------------------------------------------



15.Compliance with Laws. The issuance of the TSR RSUs pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
foreign and U.S. federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act, the Corporations Act, and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue the TSR RSUs or any of the
Shares pursuant to this Agreement if any such issuance would violate any such
requirements.
16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21. Disclosure and Use of Information. This Section 21 shall apply if you reside
outside of the United States and its territories and only to the extent required
by applicable law.  You hereby acknowledge that the Company holds and processes
information relating to your employment, including the nature and amount of your
compensation, information relating to grants made by the Company to you under
this Plan or other share incentive plans, your bank details, social security or
national identity number, and other personal details (“Personal Data”).  You
further acknowledge that the Company is part of a group of companies operating
internationally, and that, in connection with the Plan or other share incentive
plans, it may be necessary for the Company to make Personal Data available to
its subsidiaries and affiliates, to third-party advisors and administrators of
any share incentive plans or arrangements, to service providers and other third
parties in the ordinary course of business, and to regulatory authorities and
tribunals (the “Third Parties”); and that these Third Parties may be located in
countries other than your country of residence (the “Third Countries”),
including the United States and other


7






--------------------------------------------------------------------------------



countries outside the European Economic Area.  You acknowledge that the laws of
these Third Counties may not provide for the level of data protection equivalent
to that provided for in your country of residence.  Any Personal Data made
available by the Company as described above in relation to the Plan or any share
incentive plan will be for the purpose of administration and management of the
Plan or any other share incentive plan of the Company, on behalf of the Company,
or as otherwise permitted or required by law.  You hereby authorize the Company
to hold and process the Personal Data for these purposes, and to transfer to the
Third Parties and Third Countries any Personal Data to the extent necessary or
appropriate to facilitate the administration of the Plan or any other share
incentive plan.  You authorize the Company to store and transmit Personal Data
in electronic form.  You confirm that, to the extent such rights exist under
applicable law, the Company has notified you of your rights of entitlement to
reasonable access to the Personal Data and your rights to rectify any
inaccuracies in that data.  Any inquiries may be directed to the Company’s
General Counsel and Corporate Secretary.









8






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


TRONOX HOLDINGS PLC




By: _______________________________


Name: Jeffrey Neuman


Title: SVP, General Counsel & Secretary




PARTICIPANT




        ________________________________


Name: ________________________________
















--------------------------------------------------------------------------------



EXHIBIT A
Capital Markets Peer Group




Company NameStock Exchange/Ticker1Cabot CorporationNYSE/CBT2Ferro
CorporationNYSE/FOE3GCP Applied Technologies Inc.NYSE/GCP4H.B. Fuller
CompanyNYSE/FUL5Iluka Resources LimitedASX/ILU.AX6Innophos Holdings,
Inc.NASDAQ/IPHS7Koppers Holdings Inc.NYSE/KOP8Kraton CorporationNYSE/KRA9Kronos
Worldwide, Inc.NYSE/KRO10Minerals Technologies Inc.NYSE/MTX11Orion Engineered
Carbons, S.A.NYSE/OEC12Quaker Chemical CorporationNYSE/KWR13Rayonier Advanced
Materials Inc.NYSE/RYAM14Synthomer plcLSE/SYNT.L15The Chemours
CompanyNYSE/CC16U.S. Silica Holdings, Inc.NYSE/SLCA17Venator Materials PLC
NYSE/VNTR











10




